Exhibit 10.1
IOWA TELECOMMUNICATIONS SERVICES, INC.
EMPLOYMENT AGREEMENT
     THIS AGREEMENT (this “Agreement”) is made and entered into this 24th day of
September, 2009, by and between IOWA TELECOMMUNICATIONS SERVICES, INC., an Iowa
corporation (the “Company”) and ALAN L. WELLS, an Iowa resident (“Executive”).
WITNESSETH:
     WHEREAS, the Company and the Executive desire to enter this Agreement to
embody the agreement between the parties relating to the terms and conditions of
Executive’s employment as President and Chief Executive Officer of the Company.
     NOW, THEREFORE, in consideration of the mutual promises herein contained,
the Company and the Executive agree as follows:
     1. Employment. The Company hereby employs Executive and Executive hereby
accepts employment for a term commencing on the date hereof (the “Effective
Date”), and ending December 31, 2012, at which time this Agreement shall be
automatically extended for successive terms of one year each unless terminated
effective at the end of the then current term by either party upon at least one
hundred eighty (180) days advance written notice to the other party prior to the
end of the then current term (as so extended, the “Term”); provided, however,
that either Executive or the Company may terminate the employment of Executive
during the Term in accordance with Section 6 and subject to the right of
Executive to receive payments and other benefits that may be due pursuant to
Section 8.
     2. Duties. Executive shall serve as President and Chief Executive Officer
of the Company and shall have ultimate responsibility to the Company’s Board of
Directors (the “Board of Directors”) for the strategic position of the Company
in the telecommunications industry. Executive agrees to devote his full time and
best efforts to the Company’s business and affairs and to the performance of the
following services and such other services as may be assigned to him from time
to time by the Board of Directors:

  (a)   provide direction, oversight and general management to the staff of the
Company and the Company’s subsidiaries;     (b)   assist the Board of Directors
in development of the Company’s strategic planning through evaluation of
opportunities, analysis of operational methodologies and competitive analysis;  
  (c)   identify, research and quantify new products and services which will
assist in expanding the Company’s strategic position;

 



--------------------------------------------------------------------------------



 



  (d)   communicate regularly and effectively to the Board of Directors
regarding the Company’s economic, operational and strategic position in the
telecommunications industry;     (e)   Executive shall fully comply with all
applicable laws, rules and regulations, the failure to fully comply with which
could reasonably be expected to have a material adverse effect upon the Company;
and     (f)   perform such other duties as may be assigned by the Board of
Directors which are consistent with the position of President/CEO.

Notwithstanding the above, Executive shall be free to devote reasonable time and
attention to personal, public and charitable affairs so long as such activities
do not interfere with his full-time employment hereunder and which do not
violate any other provision of this Agreement. Executive, at all times during
his employment with the Company, shall comply with the Company’s reasonable
standards, regulations and policies as determined or set forth by the Board of
Directors from time to time and as applicable and communicated to all employees
and/or executive employees of the Company.
     3. Compensation. As compensation for all services rendered under this
Agreement, Executive shall be paid the following:

  (a)   Base Salary. Executive shall receive an annual base salary of not less
than $420,000 (which is Executive’s current base salary), subject to review at
least annually by the Compensation Committee for possible increases but not
reductions as provided in Section 3(c) (as so adjusted, the “Base Salary”). The
Base Salary shall be payable bi-weekly or semi-monthly in accordance with the
Company’s normal payroll processes and procedures.     (b)   Bonus.

(i) Executive shall receive an annual bonus equal to a percentage of Executive’s
Base Salary contingent upon Executive’s attainment of at least the “threshold”
level of performance goals as established by the Compensation Committee (the
“Compensation Committee”) of the Board of Directors in its sole and absolute
discretion. The “target” bonus shall be 100% of Executive’s Base Salary and the
“maximum” bonus shall be 200% of Executive’s Base Salary (i.e., in no event
shall Executive’s bonus exceed 200% of Executive’s Base Salary). One-half of
such potential bonus shall be based on the Company’s “Adjusted EBITDA” (as
defined below) performance goals to be determined by the Compensation Committee
on an annual basis. If the Company’s Adjusted EBITDA is between the “threshold”
and “target” levels, the Adjusted EBITDA-based portion of Executive’s bonus
shall equal a prorated portion (on a straight line basis) of between 0% and 50%
of Executive’s Base Salary. If the Company’s Adjusted EBITDA is between the
“target” and “maximum” levels, the Adjusted EBITDA-based portion of Executive’s
bonus shall

2



--------------------------------------------------------------------------------



 



equal a prorated portion (on a straight line basis) of between 50% and 100% of
Executive’s Base Salary. The other half of such potential bonus shall be
determined by the Compensation Committee in its sole and absolute discretion.
For purposes of this Agreement, “Adjusted EBITDA” shall mean the Company’s
earnings before income taxes, depreciation and amortization, as adjusted
pursuant to the same formula used by the Company in connection with the bonus
compensation plans of the other senior executives of the Company. The Adjusted
EBITDA thresholds required to earn a bonus at each given level shall be provided
to Executive no later than the first ninety (90) days of the fiscal year to
which such formula relates, except that the thresholds for 2009 shall be as
previously provided to Executive. The bonus for any fiscal year will be earned
and accrued if Executive is employed by the Company on the last day of such
fiscal year, regardless of whether Executive’s employment terminates thereafter
due to Executive’s death or “Disability”, termination by the Company without
“Cause” or by Executive for “Good Reason,” or the term expires because the
Company has given notice of nonrenewal pursuant to Section 1 hereof; provided
that such bonus shall be forfeited if, prior to the date the bonus is paid,
Executive’s employment with the Company is terminated by the Company for “Cause”
or by Executive without “Good Reason” or if the Term expires because Executive
has given notice of nonrenewal pursuant to Section 1 hereof and Executive does
not remain employed on an “at-will” basis through the date the bonus is paid.
(ii) Except for any portion of the bonus paid in restricted stock pursuant to
paragraph (iii) below, the bonus shall be payable in cash after the last day of
the fiscal year to which the bonus criteria relate promptly following the
availability of financial statements for such fiscal year, but in no event later
than the last day of the following fiscal year.
(iii) Bonus amounts in excess of 100% of Executive’s Base Salary may, in the
sole and absolute discretion of the Compensation Committee be paid in Company
restricted stock valued at the fair market value as of the date of grant in
accordance with the Company’s 2005 Equity Incentive Plan, or other equity
compensation plans which may be adopted in the future, and vesting over three
years as follows: 50% on the second anniversary and 50% on the third anniversary
of the last day of the fiscal year to which the bonus criteria relates, subject
to accelerated vesting immediately upon any of the following events: (A) if
Executive’s employment with the Company is terminated by the Company without
“Cause” (as defined in Section 6), (B) if Executive’s employment with the
Company is terminated due to Executive’s death or “Disability” (as defined in
Section 7), (C) if Executive’s employment with the Company is terminated by
Executive for “Good Reason” (as defined in Section 6), or (D) if the Term shall
expire because the Company has given notice of nonrenewal pursuant to Section 1
hereof. The date of grant of each such

3



--------------------------------------------------------------------------------



 



restricted stock grant shall be promptly following the availability of financial
statements for such fiscal year, but in no event later than the last day of the
following year. Such grant shall be made if the Executive is employed by the
Company on the date of grant or if the Executive is entitled to accelerated
vesting under Clause (A), (B), (C) or (D) above. Unless and until such shares of
restricted stock are forfeited, dividends payable to common shareholders of
record of the Company on or after the grant date of such restricted stock shall
be paid to Executive whether or not such shares are vested.

  (c)   Restricted Stock. Executive shall receive, upon the Effective Date, a
one-time grant of 100,000 shares of restricted stock under the Company’s 2005
Stock Incentive Plan (the “2005 Plan”) vesting over three years as follows:
331/3% on the first anniversary of the Effective Date; 331/3% on the second
anniversary of the Effective Date; 331/3% on the third anniversary of the
Effective Date; and, subject to accelerated vesting immediately upon any of the
following events: (i) if Executive’s employment with the Company is terminated
by the Company without Cause “in connection with a Change of Control” (as
defined below), or (ii) if Executive’s employment is terminated by Executive for
Good Reason “in connection with a Change of Control;” provided that, if another
Company executive receives a restricted stock grant under the 2005 Plan that
accelerates upon such executive’s death or disability, then Executive’s
restricted stock grant under this Section 3(c) shall also accelerate upon the
occurrence of the same such event(s) with respect to Executive. Unless and until
such shares of restricted stock are forfeited, dividends payable to shareholders
of record of the Company on or after the grant date of such restricted stock
shall be paid to Executive whether or not such shares are vested.

     For purposes of this Agreement, a “Change of Control” of the Company shall
be deemed to have occurred if:
     (1) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 50% or more of the
combined voting power (with respect to the election of directors) of the
Company’s then outstanding securities;
     (2) at any time after the execution of this Agreement, individuals who as
of the date of the execution of this Agreement constitute the Board of Directors
(and any new director whose election to the Board or nomination for election to
the Board by the Company’s shareholders was approved by a vote of at least
two-thirds (2/3) of the members of the Board of Directors then still in office)
cease for any reason to constitute a majority of the Board;

4



--------------------------------------------------------------------------------



 



     (3) the consummation of a merger or consolidation of the Company with or
into any other corporation, other than a merger or consolidation which results
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or a parent company of the
surviving entity) more than 50% of the combined voting power (with respect to
the election of directors) of the securities of the Company or of such surviving
entity or parent company thereof outstanding immediately after such merger or
consolidation; or
     (4) the consummation of a plan of complete liquidation of the Company or of
an agreement for the sale or disposition by the Company of all or substantially
all of the Company’s business or assets.
     For purposes of this Agreement, termination of Executive’s employment shall
be considered “in connection with a Change of Control” if such termination
occurs (i) upon or after a Change of Control and prior to the second anniversary
of a Change of Control, (ii) after the Company enters into an agreement for a
transaction, the consummation of which would result in a Change of Control, and
before termination or expiration of such agreement, or (iii) after a third party
announces a tender or exchange offer or proxy contest that, if completed, would
result in a Change of Control and before expiration or termination of such offer
or contest.

  (d)   Review of Base Salary and Restricted Stock. The Compensation Committee
will review and evaluate, in its sole and absolute discretion, increases to the
Executive’s Base Salary and potential additional grants to Executive under the
Company’s 2005 Stock Incentive Plan, or other equity compensation plans which
may be adopted in the future, on an annual basis. Without limitation of the
Compensation Committee’s discretion, such review is expected to consider factors
including Executive’s contributions to the success and prosperity of the Company
during the previous year, the then current and projected financial condition of
the Company, general economic and market conditions, and the need to remain
competitive with regard to compensation for senior executives within the
telecommunications industry.

     4. Business Expense Reimbursement. During the Term, Executive shall be
entitled to prompt reimbursement by the Company for all reasonable, ordinary and
necessary travel, entertainment and other business related expenses incurred by
Executive (in accordance with the policies and procedures established by the
Company from time to time) in the performance of his duties and responsibilities
under this Agreement, including expenditures for professional meetings,
seminars, training, business travel and social membership at the Des Moines Golf
and Country Club or similar business luncheon club; provided, however, that
Executive shall properly account for such expenses in accordance with federal,
state and local tax requirements and the Company’s policies and procedures; and
provided, further, that in the case of taxable reimbursements or in-kind
benefits that are subject to Section 409A of the Internal Revenue Code: such
reimbursements or in-

5



--------------------------------------------------------------------------------



 



kind benefits shall be pursuant to an objectively determinable nondiscretionary
definition of expenses eligible for reimbursement or the in-kind benefits to be
provided; the amount of such expenses that are eligible for reimbursement, or
in-kind benefits provided, during Executive’s taxable year may not affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year; the reimbursement must be paid to Executive promptly
following Executive’s submission of the expense report, but no later than the
last day of the Executive’s taxable year following the taxable year in which the
expense was incurred; and the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.
     5. Employee Benefits. The Company shall provide such pension, life
insurance, disability insurance, health insurance and other benefits, including
a deferred compensation plan, to Executive as the Company provides for the
Company’s senior executive officers generally, including the following:

  (a)   Vacation. Executive shall receive five weeks’ paid vacation each year,
plus all holidays in accordance with the Company’s policies in effect from time
to time. Executive shall not be entitled to carry unused vacation forward from
one employment year to the next. Executive shall not be entitled to compensation
in any form in lieu of use of vacation and/or holiday time off.     (b)  
Vehicle. During the Term, Executive shall be entitled to the use of a leased or
Company-owned vehicle. Executive may select a new car when permitted by the
Compensation Committee of the Board of Directors. Any new car selected by
Executive shall have a cost not materially greater than the then current cost of
a new car that is of comparable make and model to Executive’s current car
provided by the Company. Executive may use the vehicle for personal as well as
business purposes, and Executive’s spouse may also use and operate the vehicle.
Executive shall assume any tax liability arising from non-business use.
Executive shall maintain the vehicle in accord with the manufacturer’s or
lessor’s maintenance schedule, and the Company shall pay all costs associated
with required maintenance, repair and use of the vehicle.     (c)   401(k) Plan.
Executive shall be entitled to participate in the Company’s 401(k) defined
contribution retirement plan up to the amounts permitted by applicable laws.    
(d)   Deferred Compensation Plan. In accordance with the Company’s Deferred
Compensation Plan, for each calendar year during the Term, the Company will
credit Executive’s deferred compensation account with the difference between 3%
of Executive’s base salary and annual cash bonus compensation for that calendar
year, and the amount of the Company’s contributions (other than matching
contributions and elective deferrals) made to Executive’s account under the Iowa
Telecom Savings Plan for that calendar year. In addition, the Company shall also
credit Executive’s deferred compensation account with the matching contribution
that Executive would have received

6



--------------------------------------------------------------------------------



 



      if Executive’s deferrals under the Company’s Deferred Compensation Plan
had instead been made to the Iowa Telecom Savings Plan, without regard to the
annual compensation limits then in effect under Section 401(a)(17) of the
Internal Revenue Code or any other Code section or rule. Furthermore, the
Company will also credit Executive’s deferred compensation account in a dollar
amount equal to five percent (5%) of the sum of Executive’s base salary and
annual cash bonus. Such deferrals shall all be credited to Executive’s deferred
compensation account during the year in accordance with the Company’s payroll
cycles, and shall vest immediately. No amendment to the Deferred Compensation
Plan shall make the economic benefits of the plan less favorable to Executive
except as required by law. Following a Change of Control, payment under the
Deferred Compensation Plan will not be accelerated (such as, for example, in an
immediate lump sum as a result of plan termination) without Executive’s written
consent.     (e)   Limit on Other Compensation. Notwithstanding the foregoing,
the amount of the Company’s matching or discretionary contributions for
Executive’s account under the Company’s defined contribution retirement plans
and deferred compensation plans shall not exceed $100,000 per year.

     6. Termination.
          (a) Termination for Cause. The Company shall have the right to
terminate Executive’s employment for “Cause,” effective upon approval by the
Company’s Board of Directors pursuant to Section 21 and upon thirty (30) days
written notice to Executive. Such notice shall state in reasonable detail the
nature of the Cause, and, if such stated Cause is of the type described in
paragraphs (iii) or (vi) below, during such thirty (30) day period Executive
shall have the opportunity to cure the stated Cause. Unless Executive cures such
stated Cause described in paragraphs (iii) or (vi) below, Executive’s employment
shall terminate at the end of such thirty (30) day period, but without prejudice
to Executive’s right to contest the existence of such Cause or to contest the
fact that the Cause has not been cured. For the purposes of this Agreement,
“Cause” shall mean only:

  (i)   a conviction of Executive of, or a guilty or nolo contendere plea by
Executive with respect to, any crime punishable as a felony or involving moral
turpitude, or any bar against Executive from serving as a director, officer or
employee of any publicly-traded company;     (ii)   any act of dishonesty either
involving his employment or which is harmful to the Company or any subsidiary,
or to employees of the Company or any subsidiary;     (iii)   any failure of
Executive to materially comply with this Agreement or with the reasonable
policies, regulations and directives of the Company as in effect from time to
time;

7



--------------------------------------------------------------------------------



 



  (iv)   any act or omission on the part of Executive which is clearly and
materially harmful to the reputation or business of the Company, including, but
not limited to, conduct which is inconsistent with federal and state laws
respecting harassment of, or discrimination against, one or more of the
Company’s employees;     (v)   any material violation by Executive of the
provisions of any confidentiality and/or non-compete agreement between the
Company and Executive; or     (vi)   any willful failure to perform the duties
described in Section 2 hereof, unless occasioned by illness, injury or
“Disability” as defined in Section 7.

          (b) Termination for Convenience. The Company shall have the right to
terminate Executive’s employment for convenience and without Cause, effective
upon thirty (30) days written notice to Executive.
          (c) Resignation for Good Reason. Executive shall have the right to
terminate his employment with the Company for “Good Reason,” effective upon
thirty (30) days written notice to the Company. Such notice shall state in
reasonable detail the nature of the Good Reason and, during such thirty (30) day
period, the Company shall have the opportunity to cure the stated Good Reason.
Unless the Company cures such stated Good Reason, Executive’s employment shall
terminate at the end of such thirty (30) day period, but without prejudice to
the Company’s right to contest the existence of such Good Reason or to contest
the fact that the Good Reason has not been cured. Any such resignation shall be
for “Good Reason” only if due to one or more of the following circumstances:

  (i)   any material breach by the Company of this Agreement, including without
limitation, any failure by the Company to pay any amount that is due under this
Agreement or to take any action that is required under this Agreement, or any
reduction in Executive’s Base Salary or in the bonus plan described in Section
3(b) of this Agreement;     (ii)   any action that materially diminishes
Executive’s position, authority, duties or responsibilities as Chief Executive
Officer of the Company, including without limitation a requirement that
Executive report to anyone other than the Board of Directors of the Company, the
creation of a new executive position reporting directly to the Board of
Directors (except as required by law) or a change by the Company whereby any
executive position which reports to Executive thereafter reports directly to the
Board of Directors (except as required by law); for purposes of this paragraph,
if the Company becomes a direct or indirect subsidiary of an ultimate parent
company in an unbroken chain of companies ending with the Company, with each
company (other than the

8



--------------------------------------------------------------------------------



 



      Company) owning stock possessing fifty percent or more of the total
combined power of all classes of stock in one of the other companies in the
chain, and if Executive is not the Chief Executive Officer of such parent
company or is required to report to anyone other than the Board of Directors of
such parent company, that shall be considered to be an action that materially
diminishes Executive’s position and gives rise to a “Good Reason” event;    
(iii)   any requirement that Executive regularly render his services at a
location other than one that is within forty-five (45) miles of Newton, Iowa,
other than necessary business travel occasioned by the performance of the duties
described in Section 2; provided, however, that Executive may refuse to render
his services from such other location and need not actually render his services
from such other location in order to invoke the protection of this paragraph
(iii), it being sufficient that the Company has required the Executive to
perform his services from such other location;     (iv)   any material reduction
in the aggregate value of the Company’s non-stock related benefit plans provided
to Executive; or     (v)   any failure of the Board of Directors to renominate
Executive as a member of the Board of Directors.

Any of the foregoing reasons may be waived by Executive. If Executive consents
in writing to such foregoing circumstance or if Executive does not resign for
Good Reason within three (3) months after the later of the date Executive
acquires actual knowledge of the occurrence of any of the foregoing reasons or
the effective date of the change giving rise to Good Reason (e.g. in the case of
paragraph (ii), the effective date of a diminishment in responsibilities, or in
the case of paragraph (iii), the date as of which Executive is required to
actually begin performing his services from another location), then such Good
Reason, but only as to such specific event, shall be deemed waived.
          (d) Resignation for Convenience. Executive shall have the right to
terminate his employment for convenience and without Good Reason, effective upon
thirty (30) days written notice to the Company.
          (e) Death. This Agreement shall terminate immediately upon Executive’s
death if that occurs during the Term while he is employed by the Company.
          (f) Return of the Company Property. In the event of termination of
Executive’s employment with the Company, all corporate documents, records,
files, credit cards, computer disks and tapes, computer access cards, codes and
keys, file access codes and keys, building and office access cards, codes and
keys, materials, equipment and other property of the Company which is in
Executive’s possession (and any copies thereof) shall be returned to the Company
at its principal business office on the date of termination of Executive’s
employment, or within five days thereafter if termination occurs without notice.

9



--------------------------------------------------------------------------------



 



          (g) Effect of Termination of Employment. Upon any termination of
employment (regardless of the reason including by way of death or Disability),
Executive shall be entitled to prorated Base Salary earned and unpaid to the
effective date of such termination, and reimbursement of expenses incurred to
the date of termination pursuant to Section 4 hereof. Any rights to which
Executive may be entitled under any compensation or benefit plans or agreements
maintained by the Company shall be governed by such plans or agreements. If such
termination is due to Executive’s death or Disability, by the Company without
“Cause,” by Executive for “Good Reason,” or if the Term expires because the
Company has given notice of nonrenewal pursuant to Section 1 hereof, then
Executive shall also receive any earned, accrued and unpaid bonus for a prior
completed fiscal year pursuant to Section 3(b) hereof. If such termination is
due to Executive’s death or Disability, by the Company without “Cause” or by
Executive for “Good Reason,” then Executive shall also receive a bonus for the
year of termination based on actual results for the year, but prorated based on
days of employment during the year. Except for any other rights specifically
provided in this Agreement, Executive shall have no further rights to any
compensation whatsoever under this Agreement from and after the effective date
of such termination of employment.
     7. Disability.
          (a) Subject to Section 7(f) below, if Executive is unable to
substantially perform the majority of the duties of the President/CEO for more
than one hundred eighty (180) consecutive calendar days at any one time, by
reason of physical or mental illness or injury, as determined by an examining
physician or mental health professional selected by the Executive and reasonably
acceptable to the Company, then Executive shall be deemed “Disabled” and subject
to a Disability for the purposes of this Agreement. In such event, Executive’s
employment shall be terminated. Notwithstanding anything herein to the contrary,
such 180 calendar day period shall begin to run from the date such disability is
determined to have occurred, regardless of whether Executive has any unused
vacation. Executive shall not be entitled to any payments for unused vacation in
conjunction with the application of this Section 7, except to the extent any
leave taken by Executive under this Section 7 qualifies as a leave under the
Family and Medical Leave Act, 29 U.S.C. Section 2601, et seq., in which event
Executive may choose to use unused vacation instead of disability under this
Section 7. If Executive exercises such right, any unused vacation taken shall
offset any period of disability leave that otherwise would have been paid under
this Section 7.
          (b) If prior to any termination of Executive’s employment under this
Section 7 Executive is able to resume performance of his duties under this
Agreement, and if within one hundred eighty (180) calendar days of the
resumption of such duties Executive is again unable to substantially perform the
majority of the duties of the President/CEO by reason of physical or mental
illness or injury for a period of more than thirty (30) consecutive calendar
days, then such subsequent disability period shall be deemed to be a
continuation of the immediately preceding disability period.
          (c) Any disability period commencing after Executive has returned to
his employment hereunder and has given reasonable and proper attention to his
duties for a continuous period of 180 calendar days shall be deemed a new period
of disability for purposes of this Section 7.

10



--------------------------------------------------------------------------------



 



          (d) Any disability compensation payable under this Section 7 shall be
reduced by:

  (i)   any amount which is paid to Executive under any private disability
benefit plan or arrangement to which the Company contributes or has contributed;
    (ii)   any benefits paid or payable to Executive on account of the
disability of Executive under any worker’s compensation law, occupational
disease law, or similar legislation of any state or of the federal government;
and     (iii)   50% of the amount of any related benefit which Executive would
be entitled to receive under the Federal Social Security Act as in effect at the
time the payment hereunder is made.

          (e) In the event of Executive’s partial disability (physical or
mental, or both), as determined by a reasonable standard to be set by the
Company, if Executive is able to perform a substantial portion of Executive’s
duties, Executive may, if Executive so desires, with the consent of the Company,
work part-time on a basis of compensation and other terms mutually acceptable to
the Company and Executive. In considering any request by Executive to work
part-time, the Company may require information from Executive’s treating
physician and/or mental health professional and/or a physician and/or mental
health professional chosen by the Company.
          (f) The Company shall comply with all applicable state and federal
laws relating to the disability of an employee, including laws regarding
reasonable accommodation requirements and laws governing the granting of medical
leaves of absence.
     8. Severance. In the event of Executive’s Severance during the Term, in
consideration of Executive’s obligations under Section 11 (Non-Compete), the
Company shall provide to Executive:
          (a) two (2) times the sum of his Base Salary plus the amount of
“target” bonus pursuant to Section 3(b), payable in substantially equal
installments over a period of twenty-four (24) months from the date of
Severance, and group health plan (including vision and dental if offered by the
Company to its active executive officers) coverage for Executive, his spouse,
and dependents until the earlier of (i) twenty-four (24) months after the date
of such Severance, or (ii) the date Executive obtains coverage under a
subsequent employer’s group health plan; and
          (b) if Executive’s Severance is “in connection with a Change of
Control,” in addition to the payments in Subsection (a), (i) one (1) times the
sum of his Base Salary plus “target” bonus pursuant to Section 3(b), payable in
one lump sum within sixty (60) days after the date of Severance, (ii) if
Executive has not obtained coverage under a subsequent employer’s group health
plan, group health plan coverage (including vision and dental if offered by the
Company to its active executive officers) for Executive, his spouse, and minor
dependents beginning twenty-four (24) months after the date of such Severance
and continuing until the

11



--------------------------------------------------------------------------------



 



earlier of (A) thirty-six (36) months after the date of such Severance, or
(B) the date Executive obtains coverage under a subsequent employer’s group
health plan, and (iii) within sixty (60) days following the Severance, the title
to the vehicle Executive is then using pursuant to Section 5(b).
          If the Executive’s Severance is “in connection with a Change of
Control,” all cash amounts that are not to be paid within sixty (60) days after
the Executive’s Severance under Subsections (a) and (b) shall within sixty
(60) days after the Executive’s Severance be placed in escrow pursuant to an
escrow agreement among the Company, Executive and an independent escrow agent
selected by mutual agreement of the Company and Executive, which agreement will
provide for an unconditional release of funds from escrow to pay Executive when
required by this Agreement, subject to Section 11(b), and which funds may not be
otherwise released from escrow, except that the funds will be subject to the
claims of the Company’s general creditors under federal and state law in the
event the Company is unable to pay its debts as they become due or the Company
is subject to a pending proceeding as a debtor under the United States
Bankruptcy Code.
          (c) The Company shall provide the group health plan coverage pursuant
to Subsection (a) and (b) to Executive on the same terms and conditions and at
the same cost as it provides coverage to similarly situated active executive
officers of the Company. If the Executive dies during the period that he is
entitled to coverage hereunder, his spouse and minor dependents shall be
permitted to continue coverage on the same basis as if Executive had survived.
Notwithstanding the foregoing, to the extent that the group health plan benefits
provided under this Section would be taxable to Executive, his spouse or minor
dependents under Section 105(h) of the Internal Revenue Code, then the Company
shall pay Executive (or his spouse and minor dependents if they survive him) a
monthly payment equal to the amount Executive (or his spouse and minor
dependents if they survive him) must pay to purchase such group health plan
coverage from the Company, and the Executive (or his spouse and minor dependents
if they survive him) shall be required to use such payments for such purposes.
          (d) Payments to be paid or taxable benefits to be provided (including,
without limitation, continued group health plan coverage, if it is taxable) to
the Executive under Subsections (a) through (c) will be paid or provided, as
applicable, within sixty (60) days of Severance, and payments or benefits due to
the Executive on or after the date of Severance, but before the date the first
payment is paid or benefit is provided within such sixty (60) day period (the
“First Payment Date”) will accrue and be paid or provided, as applicable, on the
First Payment Date. Notwithstanding the foregoing, payments and taxable benefits
hereunder for the first six (6) months following such Severance shall be
deferred until the completion of such six month period and then shall be paid in
an immediate lump sum, if and to the extent required to avoid a tax under
Section 409A of the Internal Revenue Code. In this regard, the parties intend
that an amount of severance pay under Subsection (a) equal to two (2) times the
lesser of the sum of Executive’s annualized compensation based on his rate of
pay for the preceding calendar year or the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Internal
Revenue Code for the year in which the Severance occurs shall qualify as a
separation pay plan described in Treas. Reg. Section 1.409A-1(b)(9)(iii), so
that such amount can be paid without a six month delay. In addition, the parties
intend that the lump sum

12



--------------------------------------------------------------------------------



 



in Subsection (b)(i) qualify as a short-term deferral under Treas. Reg.
Section 1.409A-1(b)(4) so that such amount can be paid without a six month
delay.
     For purposes of this Agreement, “Severance” shall mean Executive’s
“separation from service” (within the meaning of Section 409A of the Internal
Revenue Code) by reason of resignation for “Good Reason,” or discharge from
employment by the Company for any reason other than “Cause”. “Severance” shall
not include Executive’s resignation without “Good Reason,” expiration of the
Term, or Executive’s death or “Disability.” All payments made to Executive under
this Section 8 shall be reduced by amounts (i) required to be withheld in
accordance with federal, state and local laws and regulations in effect at the
time of payment, or (ii) owed to the Company by Executive for any amounts
advanced, loaned or misappropriated.
     9. Inventions, Plans and Ideas.
          (a) “Inventions, plans and ideas” as used in this Section 9 means any
discoveries, ideas, plans and improvements (whether or not they are in writing
or reduced to writing or embodied solely in practices of the Company) or works
of authorship (whether or not they are or can be patented or copyrighted) that
Executive makes, authors or conceives (either alone or with others) and that:

  (i)   concern the Company’s business or the Company’s research or development
or planning that can be demonstrated to relate to the Company’s then-current
business or any planned business which the Company is actively exploring; or    
(ii)   result from and relate to any work Executive performs for the Company; or
    (iii)   use the Company’s trade secret information.

          (b) Executive agrees that all “inventions, plans and ideas” he makes
during the term of this Agreement will be the Company’s sole and exclusive
property. Executive will, with respect to any such “invention, plan or idea”:

  (i)   keep current, accurate and complete records which will belong to the
Company and be kept and stored on the Company’s premises while Executive is
employed by the Company;     (ii)   promptly and fully disclose the existence
and describe the nature of the invention, plan or idea to the Company in writing
(upon request);     (iii)   assign, and Executive hereby does assign, to the
Company all of his rights to any such “invention, plan or idea” and any
applications which he may make for patents, copyrights, trademarks or service
marks in any country; and

13



--------------------------------------------------------------------------------



 



  (iv)   acknowledge and deliver promptly to the Company any written
instruments, and perform any other acts necessary in the Company’s reasonable
opinion, to preserve property rights in any invention, plan or idea against
forfeiture, abandonment or loss, and to obtain and maintain letters patent
and/or copyrights and/or marks on any invention, plan or idea and to vest the
entire right and title to such “invention, plan or idea” in the Company.

          (c) Executive does not have, and will not assert, any claims to or
rights under any “inventions, plans or ideas” as having been made, conceived,
offered or acquired by Executive prior to his employment by the Company.
Further, and without limiting the foregoing, Executive has contributed and
assigned, and hereby does contribute and assign, to the Company all such
“inventions, plans and ideas.”
     10. Confidentiality and Non-Disclosure. Executive agrees to keep
confidential, except as may be required by his job responsibilities or as the
Company may otherwise consent in writing, and not to make any use of, except for
the benefit of the Company, at any time either during or subsequent to
Executive’ employment, any trade secrets or other confidential information of
the Company that Executive may produce, obtain or otherwise acquire during the
course of his employment. Upon termination of Executive’s employment with the
Company, Executive shall return to the Company all records of such trade secrets
or confidential information, including copies thereof in Executive’ possession,
whether prepared by Executive or others. The provisions of this Section 10 shall
not apply to any of the following: (a) information that, at the time it was
disclosed by the Company, was in the general public knowledge; (b) information
that, after being disclosed by the Company, becomes in the general public
knowledge other than through Executive’s unauthorized disclosures;
(c) information in Executive’s possession at the time the information was
disclosed by the Company; (d) information received in good faith by Executive
independently from a third party; and (e) information independently developed by
Executive other than in the course of Executive’s employment.
     11. Non-Compete.
          (a) Executive agrees that during his employment with the Company and
for a period of twenty-four months after the termination of Executive’s
employment for any reason, Executive will not, directly or indirectly:

  (i)   engage in any manner or capacity (e.g., as an advisor, principal, agent,
partner, officer, director, stockholder, employee, member of any association or
otherwise) in the business of providing local exchange telecommunications
services, long distance or Internet access in the State of Iowa or any local
telephone exchange area in which the Company provides local exchange services;  
  (ii)   in any way interfere or attempt to interfere with the Company’s
relationships with any of the Company’s then-current customers with the Company
with whom Executive has had material contact within the last year, suppliers,
vendors or investors; or

14



--------------------------------------------------------------------------------



 



  (iii)   employ or attempt to employ any of the Company’s employees, or the
employees of any enterprise managed or owned by the Company, on behalf of any
other entity competing with the Company;

Notwithstanding the foregoing, if the Term ends because the either party gives
notice of nonrenewal pursuant to Section 1 (whether or not Executive remains
employed by the Company on an “at-will” basis), then the restrictions in this
Subsection (a) shall continue for a period of six months.
          (b) If it is determined by a final non-appealable judgment of a court
of law or equity that Executive has breached this Section 11, the Company shall
be relieved of further severance payments to Executive pursuant to Section 8,
and Executive shall repay to the Company all severance payments previously
received pursuant to Section 8.
          (c) Executive will, prior to accepting employment with any new
employer, inform that employer of this Agreement and provide that employer with
a copy of this Section 11 if Section 11 remains in effect pursuant to the terms
of this Agreement as of the first day of Executive’s employment with the new
employer.
     12. Enforcement of Confidentiality and Non-Compete Covenants. The parties
acknowledge that the Company will suffer irreparable harm if Executive breaches
Section 9, 10 or 11 of this Agreement, either during or after the Term.
Accordingly, the Company shall be entitled to any right or remedy it may have,
under this Agreement or otherwise, at law or equity, including but not limited
to an injunction, enjoining or restraining Executive from any violation of
Section 9, 10 or 11 of this Agreement, without any requirement that the Company
post a bond or other security. However, such right of equitable relief shall not
be construed to be in lieu of any other rights, including, but not limited to,
the right to seek a remedy at law for damages plus costs and reasonable attorney
fees.
     13. Survival of Obligations. Except as provided in Section 11, Executive’s
obligations under Sections 6(f), 9, 10 and 11 shall not be terminated upon
termination or expiration of this Agreement or of Executive’s employment for any
reason. The Company’s obligations under Sections 6(g), 8, 14 and 23 shall not be
terminated upon termination or expiration of this Agreement or of Executive’s
employment for any reason.
     14. Director and Officer Insurance and Indemnification. The Company shall
procure and maintain in force during the Term of this Agreement Director and
Officer liability insurance in such amount or amounts as the Company may
determine, which insurance shall include coverage of the office of the
President/CEO. The Company shall indemnify Executive to the maximum extent
authorized by the provisions of the Iowa Business Corporation Act. In the event
that the Company and Executive enter into a separate agreement relating to
indemnification, during the period of time that such agreement remains in effect
the provisions of this Section shall be superseded thereby to the extent such
agreement gives Executive greater rights; provided, however there shall be no
obligation of the Company to enter into such separate indemnification agreement.

15



--------------------------------------------------------------------------------



 



     15. Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and (i) hand delivered, (ii) sent by registered or
certified mail, return receipt requested, or (iii) sent by overnight courier
requiring signature for delivery to the Company or Executive, as appropriate, at
the following addresses:

     
If to the Company:
  General Counsel
 
  Iowa Telecommunications Services, Inc.
 
  403 W. Fourth Street North
 
  Newton, IA 50208
 
   
If to Executive:
  To the last address the Company has on file for Executive

The parties shall notify each other in writing of any changes in the
notification addresses at the time such changes occur.
     16. Assignment. This Agreement shall inure to the benefit of and be binding
upon the Company, and the Company’s legal successors. Executive shall not have
any right to assign or delegate his obligations under this Agreement; provided,
however, that in the event of Executive’s death, any amounts owed to Executive
hereunder shall be paid to his estate, except for those rights pursuant to
Section 8 which extend, and shall be provided, to his spouse and dependents.
     17. Modification. This Agreement shall not be changed, modified or amended
in any respect except by a written instrument signed by both parties.
     18. Entire Agreement. All prior employment discussions, negotiations and
employment agreements, including Executive’s current employment agreement,
between the Company and Executive, whether written or oral, are hereby
terminated and superseded in their entirety by this Agreement. In addition, if
and to the extent Section 11 (Non-Compete) is inconsistent with any provision
contained in any other prior agreement between Executive and Company, the
provisions of Section 11 shall control.
     19. Choice of Law. This Agreement shall be governed by the applicable laws
of the State of Iowa.
     20. Savings Clause. Any provision of this Agreement which is held by any
court having jurisdiction of the parties and this subject matter to be unlawful
shall be modified and made lawful by such court to the extent permitted by law,
and in accordance with the decisions of Iowa courts.
     21. Action by Board of Directors. Any action required by the Company’s
Board of Directors under this Agreement may be taken by the affirmative vote of
a majority of the members of the Board, or of a duly authorized committee having
authority over the matter in question, present at a meeting thereof, not
counting Executive; provided that termination for “Cause”

16



--------------------------------------------------------------------------------



 



pursuant to Section 6(a) shall require the approval of two-thirds of the members
of the Board of Directors present at a meeting thereof, not counting Executive.
     22. IRC Section 280G Cutback. Notwithstanding any other provision of this
Agreement, if any payments or benefits in the nature of compensation pursuant to
this Agreement or otherwise would in the aggregate result in Executive receiving
a “parachute payment” within the meaning of Section 280G of the Internal Revenue
Code, then such payment or benefits shall be cut back to the minimum extent
necessary to avoid an excise tax under Section 4999 of the Internal Revenue
Code, but if and only if applying such cutback would result in Executive
retaining a larger after-tax amount. In determining the extent to which such
payments or benefits would result in a parachute payment or such cutback is
necessary, an appropriate portion of the Severance shall be treated as
reasonable compensation for Executive’s obligations pursuant to Sections 9
through 11. The determination of such portion shall be by mutual agreement of
the Company and Executive, or if requested by Executive, the determination will
be made by a valuator mutually acceptable to the Company and Executive whose
fees and expenses shall be paid by the Company. If any payments or benefits are
to be cut back, the payments and benefits to be paid latest in time shall be cut
back first, and in the event that payments and benefits to be cut back are to be
paid at the same time, non-cash payments and benefits shall be cut back before
cash payments.
     23. Legal Fees. The Company shall reimburse Executive’s reasonable legal
fees and expenses incurred in negotiating and documenting this Agreement. In the
event of any dispute between Executive and the Company following a Change of
Control of the Company, the Company shall reimburse Executive for attorneys’
fees and expenses reasonably incurred by Executive in such dispute within thirty
(30) days after the Executive remits invoices for such fees and expenses,
provided Executive remits invoices for such fees and expenses within sixty
(60) days after he incurs such fees and expenses; provided, however, Executive
shall be required to reimburse the Company, within thirty (30) days following
such determination, for the fees and expenses attributable to those issues upon
which Executive is judicially determined not to have prevailed upon the merits.
     24. Withholding Taxes. The Company shall deduct from all payments or
benefits provided for under this Agreement any federal, state or local income
and employment-related taxes required by law to be withheld with respect to such
payments or benefits.
     25. Release. Notwithstanding anything contained herein to the contrary, the
Company shall only be obligated to pay or provide any benefits under Section 8
if: (i) within the 50-day period after the date of Severance, Executive first
executes a release substantially in the form attached hereto as Exhibit A; and
(ii) Executive does not revoke the release during the seven-day revocation
period prescribed by the Age Discrimination in Employment Act of 1967, as
amended, or any similar revocation period, if applicable. Within twenty-five
days (25) after the date of Severance giving rise to an obligation to make
payments or provide benefits under Section 8, the Company shall deliver to
Executive such form of release.

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Employment Agreement has been executed by the
parties effective as of the day and year first above written.

            IOWA TELECOMMUNICATIONS SERVICES, INC.
    By:   /s/ Donald G. Henry         Its:   Vice President and General Counsel 
              /Alan L. Wells    ALAN L. WELLS                

18



--------------------------------------------------------------------------------



 



EXHIBIT A
WAIVER AND RELEASE AGREEMENT
(Pursuant to Section 25 of Employment Agreement)
     THIS WAIVER AND RELEASE AGREEMENT (this “Agreement”) is made and entered
into this ___day of                     , 20___, by and between IOWA
TELECOMMUNICATIONS SERVICES, INC., an Iowa corporation (the “Company” or “Iowa
Telecommunications”) and ALAN L. WELLS, an Iowa resident (“Executive”).
     WHEREAS, the parties have entered into a Employment Agreement dated
September ___, 2009 (the “Employment Agreement”); and
     WHEREAS, Executive’s employment has been or will be terminated at the close
of business on                                         ; and
     WHEREAS, Executive is required to sign this Waiver and Release in order to
receive the payment of certain severance benefits under the Employment Agreement
following termination of employment.
     NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, it is agreed as follows:
     1. Release of Claims. Specifically in consideration of the payments to be
made and the benefits to be received by Executive pursuant to Section 8 of the
Employment Agreement (the “Severance Benefits”) which Executive acknowledges are
in addition to payments and benefits to which Executive would be entitled absent
the Employment Agreement (except as otherwise provided in the Employment
Agreement), by signing this Agreement Executive, for himself and anyone who has
or obtains legal rights or claims through Executive, agree to the following:
     (a) Executive, for himself, his heirs, representatives, agents, successors
and assigns hereby releases and forever discharges Iowa Telecommunications from
any and all manner of past, present, or future claims, demands, actions, causes
of action, administrative claims, liability, damages, claims for punitive or
liquidated damages, claims for attorney’s fees, costs and disbursements, any
individual or class action claims, or demands of any kind whatsoever, including
but not limited to any claims for salary, vacation, PTO, severance, incentive
compensation, deferred compensation, benefits, bonus, expenses, notice pay,
commission, or any claims for other compensation, any claims for fraud,
misrepresentation, fraudulent inducement, promissory estoppel, any claims under
the Employment Agreement, breach of covenant of good faith and fair dealing,
implied contract, defamation, any other claims arising by statute, in tort or
contract, any federal or state constitutional claims, any claims for
discrimination based on sex, race, color, creed, religion, age, national origin,
sexual orientation, gender identity, disability, veteran’s status, or any other
protected class status, any claims for unlawful sexual or other harassment,
retaliation or reprisal, any claims arising under Title VII of the Civil Rights
Act, 42 U.S.C. § 2000e et seq., the Age Discrimination in Employment Act, 29
U.S.C. § 621 et seq., the

A-1



--------------------------------------------------------------------------------



 



Americans with Disabilities Act, 42 U.S.C. § 12101, et seq., the Employee
Retirement Income Security Act (ERISA), 29 U.S.C. §1001, et seq., the Family and
Medical Leave Act, 29 U.S.C. § 2601, et seq., the Sarbanes-Oxley Act, 15 U.S.C.
§ 7201 et seq., the Iowa Civil Rights Act, any other claims under any Iowa law,
or any other claims arising under any federal, any state or local statute, law
or regulation, or any claims in any manner relating to his employment,
association with or separation from the Company, arising in law or equity,
whether known, suspected or unknown, and however originating or existing, from
the beginning of time to the date of the signing of this Agreement.
     (b) Executive agrees to and hereby does release and discharge the Company
not only from any and all claims that Executive could make on his own behalf,
but also those that may or could be brought by any other person, entity or
organization on his behalf or for his benefit, and Executive specifically waives
any right to become, and agrees not to become, a member of any class in any
proceeding or case in which a claim or claims against the Company arises, in
whole or in part, from any event which occurred from the beginning of time to
the date of this Agreement.
     (c) Executive does not, by signing this Agreement, release or waive (i) any
rights or claims that may arise after it is signed; (ii) any vested interest
Executive may have in any 401(k) by virtue of his employment with the Company;
(iii) any state unemployment compensation to which Executive may be entitled;
(iv) any rights of indemnification under Section 14 of the Employment Agreement
according to the terms of such section or any other rights to indemnification
the Executive may have pursuant to the Company’s Articles of Incorporation or
bylaws or any separate indemnification agreement (if any); (v) any rights under
and directors and officers liability insurance policy which provides for
coverage for the Executive, including, without limitation, the Directors and
Officers liability insurance described in Section 14 of the Employment
Agreement; (vi) any rights the Executive has under Section 3(b)(iii), 3(c),
6(g), 8 or 23 of the Employment Agreement; or (vii) the right to file a charge
of discrimination with a governmental agency, including the Equal Employment
Opportunity Commission, although Executive agrees that Executive will not be
entitled to recover any award of money, compensation, attorneys’ fees or
damages, whatsoever, if Executive file a charge of discrimination or other claim
or if Executive has a charge or other claim filed on his behalf.
     (d) Iowa Telecommunications and the Company, as used in this Section 1 and
Section 2 below, shall mean the Iowa Telecommunications Services, Inc., and any
parent, subsidiary, division, affiliated and related entities, and in both their
individual and corporate or official capacities, its and their present and
former officers, directors, shareholders, trustees, employees, agents,
attorneys, insurers, representatives and consultants, and the current and former
trustees or administrators of any pension or other benefit plan applicable to
the employees or former employees of the Company, and the predecessors,
successors and assigns of all of the above.
     2. Non-Admission. It is expressly understood that this Agreement does not
constitute, nor shall it be construed as, an admission by the Company or
Executive of any liability or unlawful conduct whatsoever. The Company and
Executive specifically deny any liability or unlawful conduct.
     3. Notification of Rights under the Federal Age Discrimination in
Employment Act (29 U.S.C. § 621 et seq.). Executive is hereby notified of his
right to rescind the release of

A-2



--------------------------------------------------------------------------------



 



claims in regard to claims arising under the Federal Age Discrimination in
Employment Act, 29 U.S.C. § 621, et seq., within seven (7) calendar days of his
signing of this Agreement. The rescission must be in writing and delivered or
mailed to: General Counsel, Iowa Telecommunications Services, Inc., 403 W.
Fourth Street North, Newton, IA 50208. If delivered by mail, the rescission must
be post-marked within the required period, properly addressed to the individual
noted above at the above address, and sent by certified mail, return receipt
requested. It is further understood that, if Executive rescinds the release of
claims in accordance with this Section, Executive will not be entitled to the
separation pay set forth in Section 8 of the Employment Agreement, and Executive
must immediately reimburse the Company for any such payments if they have
already been made to Executive or on his behalf. This Agreement will be
effective upon the expiration of the 7-day period noted in this Section if not
rescinded by the Executive within such 7-day period.
     4. Notice of Right to Consult Attorney and Twenty-One (21) Calendar Day
Consideration Period. By signing this Agreement, Executive acknowledges and
agrees that the Company has informed Executive by this Agreement that
(i) Executive has the right to consult with an attorney of his choice prior to
signing this Agreement, and (ii) Executive is entitled to twenty-one (21)
calendar days from the receipt of this Agreement to consider whether the terms
are acceptable to Executive. The Company encourages Executive to use the full
21-day period to consider this Agreement but Executive has the right, if he
chooses, to sign this Agreement prior to the expiration of the twenty-one
(21) day period.
     5. Return of Property. Executive acknowledges, by his signature to this
Agreement, that Executive has complied with his obligations under Section 6(f)
of the Employment Agreement.
     6. Nondisparagement. Executive agrees that Executive will not make any
disparaging or negative remarks, whether oral or in writing, regarding the
Company, its officers, directors or employees. The Company agrees that it will
not make any disparaging or negative remarks, whether oral or in writing,
regarding Executive.
     7. Communications with Prospective Employers. The Company and Executive
agree that all inquiries from prospective employers should be directed to
                                                            , at the Company,
and Mr./Ms. ___will inform the individual inquiring that it is the policy of the
Company to confirm only dates of employment and position last held of former
employees.
     8. Noncompetition Obligations. Executive understands and agrees that his
obligations under Sections 9, 10, 11, and the corresponding provisions of
Sections 12-13 and 15-25 of the Employment Agreement remain in full force
according to their terms, and survive the termination of his employment.
     9. Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and assigns of the Company.
     10. Entire Agreement. This Agreement states the entire agreement of the
parties with respect to the subject matter hereof and supersedes and merges all
prior negotiations, agreements, and understandings, if any, with respect to the
subject matter hereof. No

A-3



--------------------------------------------------------------------------------



 



modification, release, discharge, or waiver, of any provision of this Agreement
shall be of any force or effect unless made in writing and signed by the parties
hereto, and specifically identified as a modification, release, or discharge, of
this Agreement. If any term, clause, or provision of this Agreement shall for
any reason be adjudged invalid, unenforceable, or void, the same shall not
impair or invalidate any of the other provisions of the Agreement, all of which
shall be performed in accordance with their respective terms.
     Executive acknowledges that Executive has not relied on any representations
or statements, whether oral or written, other than the express statements of
this Agreement, in signing this Agreement.
     11. Acknowledgment of Reading and Understanding. By signing this Agreement,
Executive acknowledges that he has read this Agreement, including the release of
claims contained in Section 1, and understands that the release of claims is a
full and final release of all claims Executive may have against the Company and
the other entities and individuals covered by the release. By signing, Executive
also acknowledges and agrees that he has entered into this Agreement knowingly
and voluntarily.
     IN WITNESS WHEREOF, this Waiver and Release Agreement has been executed by
the parties effective as of the day and year first above written.

            IOWA TELECOMMUNICATIONS SERVICES, INC.
      By:           Its:                       ALAN L. WELLS                

A-4